DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 12/28/21.  Accordingly, claims 1, 8-10, 15, 16, 22-25 and 28-31 are currently pending; and claims 2-7, 11-14, 17-21, 26 and 27 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 8-10, 15, 16, 22-25 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests an antenna arrangement, as claimed.  Kobyakov et al in view of Palanisamy et al teach the claimed antenna arrangement, except failing to teach that in the antenna arrangement, each antenna device is configured to locally perform a channel estimate based on a pilot signal received from a user equipment (UE), and wherein one or more of the antenna devices is configured to: receive, from a previous antenna device in the chain, a data signal originating from a central unit; process the data signal using the channel estimate, to form a transmission signal; and transmit the transmission signal to the UE, via the antenna element.  It would not have been obvious for one skilled in the art to implement either one or combination of Kobyakov et al and Palanisamy et al, in view of other prior art, for leading the implementation to the claimed invention.

-Regarding independent claim 25, none of prior art of record teaches or suggests a distributed massive MIMO (Multiple Input Multiple Output) system, as claimed.  Kobyakov et al in view of Palanisamy et al teach the claimed distributed massive MIMO system, except failing to teach that in the system, each antenna device is configured to locally perform a channel estimate based on a pilot signal received from a user equipment (UE), and each of one or more of the antenna devices is configured to receive a signal from the UE, via the antenna element, and at least one of the one or more of the antenna devices is further configured to: receive a processed signal from a next antenna device in the chain; process the signal received from the UE, using the channel estimate, to obtain a received processed signal, and add the processed signal received from the next antenna device to the received processed signal, to form a combined signal; and forward the combined signal to a previous antenna device in the chain.  It 
-Regarding independent claim 31, none of prior art of record teaches or suggests an antenna arrangement, as claimed.  Kobyakov et al in view of Palanisamy et al teach the claimed antenna arrangement, except failing to teach that in the antenna arrangement, each antenna device is configured to locally perform a channel estimate based on a pilot signal received from a user equipment (UE), wherein each of one or more of the antenna devices is configured to receive a signal from the UE, via the antenna element, and wherein at least one of the one or more of the antenna devices is further configured to: receive a processed signal from a next antenna device in the chain; process the signal received from the UE, using the channel estimate, to obtain a received processed signal, and add the processed signal received from the next antenna device to the received processed signal, to form a combined signal; and forward the combined signal to a previous antenna device in the chain. It would not have been obvious for one skilled in the art to implement either one or combination of Kobyakov et al and Palanisamy et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632